
	
		I
		112th CONGRESS
		1st Session
		H. R. 3442
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2011
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Ms. Jackson Lee of
			 Texas, and Mr. Frank of
			 Massachusetts) introduced the following bill; which was referred to
			 the Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act with
		  respect to payment for partial hospitalization services under the Medicare
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Partial Hospitalization Stabilization
			 and Integrity Act of 2011.
		2.Medicare payment
			 for partial hospitalization services
			(a)Establishment of
			 new payment methodologySection 1833 of the Social Security Act (42
			 U.S.C. 1395l) is amended—
				(1)in subsection
			 (a)(2)—
					(A)in subparagraph
			 (B), by striking or (E) and inserting (E), or
			 (I);
					(B)in subparagraph
			 (G), by striking and at the end;
					(C)in subparagraph
			 (H), by striking the comma at the end and inserting ; and;
			 and
					(D)by inserting after
			 subparagraph (H) the following new subparagraph:
						
							(I)with respect to
				partial hospitalization services, the amount determined under subsection
				(z);
							; 
					(2)in subsection
			 (t)(2)(B)—
					(A)in clause (iii),
			 by striking but;
					(B)in clause (iv), by
			 striking the period at the end and inserting ; and; and
					(C)by adding at the
			 end the following new clause:
						
							(v)does not include partial hospitalization
				services.
							;
				and
					(3)by adding at the
			 end the following new subsection:
					
						(z)Payment for
				partial hospitalization services
							(1)In
				generalThe Secretary shall
				establish consistent with this subsection a payment system for partial
				hospitalization services. Such payment system shall be designed to provide for
				the same payment rates without regard to whether the services are furnished by
				a hospital or by a community mental health center, to minimize annual
				fluctuations in overall rates, and to result in an aggregate amount of payment
				under this part for such services during the first 5 years in which this
				subsection is effective equal to the aggregate amount of payment that would
				have been made under this part for such services during such period if the
				Partial Hospitalization Stabilization and
				Integrity Act of 2011 had not been enacted.
							(2)Description of
				systemUnder such payment system—
								(A)payments shall be
				made based on a per diem rate (computed consistent with subparagraph (B)) and
				subject to an annual increase (consistent with subparagraphs (C) and (D) and
				paragraph (1));
								(B)the base per diem
				rate for services furnished in 2011 under this subparagraph shall be deemed to
				be $238.33 for partial hospitalization services (including mental health
				services composite), $82.73 with respect to brief individual psychotherapy,
				$113.05 for extended individual psychotherapy, $128.82 for extended individual
				psychotherapy, and $54.87 for group psychotherapy;
								(C)the annual
				adjustment under this subparagraph shall be, subject to subparagraph (D) and
				paragraph (1), a uniform inflation factor, such as the consumer price index for
				all urban consumers, to be specified by the Secretary;
								(D)such annual
				adjustment—
									(i)if
				an increase, shall be—
										(I)provided in full
				only for those providers of partial hospitalization services that meet
				performance standards specified by the Secretary consistent with the quality
				service criteria established under paragraph (3) and paragraph (4); and
										(II)reduced for those
				providers of such services that fail to meet such performance standards;
				and
										(ii)if a decrease,
				shall be—
										(I)provided in full
				for those providers of such services that fail to meet such standards;
				and
										(II)reduced for those
				providers of such services that meet such standards; and
										(E)payment shall not
				be made for partial hospitalization services with a level of care of fewer than
				4 services per service day.
								(3)Establishment of
				quality service criteria to judge performanceIn order to carry
				out paragraph (2)(D), the Secretary shall establish criteria to measure
				performance of providers of partial hospitalization services. Such criteria
				shall include criteria relating to at least the following:
								(A)AccessThe
				number of program days of scheduled operation from the time of a request for
				services to the first scheduled day of service.
								(B)Treatment
				intensityThe percentage of scheduled attendance consistent with
				a minimum attendance average of 4 days per calendar week over an episode of
				care.
								(C)Discharge
				planningThe percentage of patients with a scheduled follow-up
				appointment within 14 days after the date of discharge (as needed).
								(D)Continuity of
				careThe percentage of post-discharge continuity of care plans
				provided to next level of care providers upon discharge.
								(4)Requirement for
				accreditationEffective 2
				years after the date of the enactment of this subsection, a provider of partial
				hospitalization services shall not be considered to meet performance standards
				under paragraph (2)(D) unless the provider is accredited by the Joint
				Commission on Accreditation of Healthcare Organizations, the Commission on
				Accreditation of Rehabilitation Facilities, or such other accreditation body as
				may be recognized by the
				Secretary.
							.
				(b)Conforming
			 coverage of mental health services composite furnished by community mental
			 health centersUnder section
			 1861(ff)(2)(I) of the Social Security Act (42 U.S.C. 1395x(ff)(2)(I)), the
			 Secretary of Health and Human Services shall include such items and services as
			 would result in the same scope of items and services covered under partial
			 hospitalization services if furnished by a community mental health center as
			 would be covered as partial hospitalization services if furnished by a
			 hospital.
			(c)Effective
			 dateThis section, and the amendments made by this section, shall
			 apply to services furnished on or after January 1, 2012.
			
